   Case 1:19-cv-01635-MN Document 7 Filed 09/18/19 Page 1 of 6 PageID #: 77



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

PROXIMITY SENSORS OF TEXAS LLC,

                             Plaintiff,

              v.                                                C.A. No. 19-1635-MN

VISHAY AMERICAS, INC.,                                       JURY TRIAL DEMANDED

                             Defendant.

               MOTION AND ORDER FOR ADMISSIONS PRO HAC VICE

       Pursuant to Local Rule 83.5 and the attached certifications, counsel moves the admissions

pro hac vice of Neil J. McNabnay, Thomas H. Reger II, Ricardo J. Bonilla, Theresa M. Dawson,

and Rodeen Talebi to represent Defendant Vishay Americas, Inc. in this matter.

Dated: September 18, 2019,                      FISH & RICHARDSON P.C.

                                                By: /s/ Jeremy D. Anderson
                                                    Jeremy D. Anderson (#4515)
                                                    222 Delaware Avenue, 17th Floor
                                                    Wilmington, Delaware 19801
                                                    (302) 652-5070 (Telephone)
                                                    (302) 652-0607 (Facsimile)
                                                    janderson@fr.com

                                                ATTORNEYS FOR DEFENDANT
                                                VISHAY AMERICAS, INC.


                               ORDER GRANTING MOTION

       IT IS HEREBY ORDERED on this ______ day of _____________________, 2019 that

counsel’s motion for admission pro hac vice is granted.

                                               ____________________________________
                                               United States District Court Judge
   Case 1:19-cv-01635-MN Document 7 Filed 09/18/19 Page 2 of 6 PageID #: 78



          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of Texas and

pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective 7/23/09, I further certify that the annual fee of $25.00 had been paid  to

the Clerk of Court, or if not paid previously, □ the fee payment will be submitted to the Clerk’s

Office upon the filing of this motion.




                                                     Signed:__ ________________________
                                                            Neil J. McNabnay
                                                            FISH & RICHARDSON P.C.
                                                            1717 Main Street, Suite 5000
                                                            Dallas, TX 75201
                                                            Phone: 214-747-5070
                                                            Fax: 214-747-2091
                                                            mcnabnay@fr.com

Dated: September 18, 2019
   Case 1:19-cv-01635-MN Document 7 Filed 09/18/19 Page 3 of 6 PageID #: 79



          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of Texas and

pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective 7/23/09, I further certify that the annual fee of $25.00 had been paid  to

the Clerk of Court, or if not paid previously, □ the fee payment will be submitted to the Clerk’s

Office upon the filing of this motion.




                                                     Signed: _________________________
                                                            Thomas H. Reger II
                                                            FISH & RICHARDSON P.C.
                                                            1717 Main Street, Suite 5000
                                                            Dallas, TX 75201
                                                            Phone: 214-747-5070
                                                            Fax: 214-747-2091
                                                            reger@fr.com


Dated: September 18, 2019
   Case 1:19-cv-01635-MN Document 7 Filed 09/18/19 Page 4 of 6 PageID #: 80



          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of Texas and

pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective 7/23/09, I further certify that the annual fee of $25.00 had been paid  to

the Clerk of Court, or if not paid previously, □ the fee payment will be submitted to the Clerk’s

Office upon the filing of this motion.




                                                     Signed: _________________________
                                                            Ricardo J. Bonilla
                                                            FISH & RICHARDSON P.C.
                                                            1717 Main Street, Suite 5000
                                                            Dallas, TX 75201
                                                            Phone: 214-747-5070
                                                            Fax: 214-747-2091
                                                            rbonilla@fr.com


Dated: September 18, 2019
   Case 1:19-cv-01635-MN Document 7 Filed 09/18/19 Page 5 of 6 PageID #: 81




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of Texas and

pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective 7/23/09, I further certify that the annual fee of $25.00 had been paid  to

the Clerk of Court, or if not paid previously, □ the fee payment will be submitted to the Clerk’s

Office upon the filing of this motion.




                                                     Signed: ______________________
                                                            Rodeen Talebi
                                                            FISH & RICHARDSON P.C.
                                                            1717 Main Street, Suite 5000
                                                            Dallas, TX 75201
                                                            Phone: 214-747-5070
                                                            Fax: 214-747-2091
                                                            talebi@fr.com

Dated: September 18, 2019
   Case 1:19-cv-01635-MN Document 7 Filed 09/18/19 Page 6 of 6 PageID #: 82



          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of Texas and

pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective 7/23/09, I further certify that the annual fee of $25.00 had been paid  to

the Clerk of Court, or if not paid previously, □ the fee payment will be submitted to the Clerk’s

Office upon the filing of this motion.

                                                     Signed: ______________________
                                                            Theresa Dawson
                                                            FISH & RICHARDSON P.C.
                                                            1717 Main Street, Suite 5000
                                                            Dallas, TX 75201
                                                            Phone: 214-747-5070
                                                            Fax: 214-747-2091
                                                            tdawson@fr.com

Dated: September 18, 2019
